Newburger, J.
This is an appeal from a judgment in favor of the plaintiff against the defendant, entered on a verdict of a jury, and also from an order denying a motion for a new trial.
The complaint alleges that the defendants had converted to their own use the sum of $693.50.
■ The answer of the defendants denied the deposit of the moneys with the defendant except with the defendant H. I. Nicholas, and further that the deposit consisted of a check of no particular value.
The demand and refusal to deliver to plaintiff the money was not denied.
The answer further alleged that one O’Connor deposited with the defendant H. I. Nicholas a certain check of said O’Connor, and requested and authorized the said H. I. Nicholas to deliver the same to the plaintiff in case and only upon condition of the consolidation of certain Western rail*218roads, and on the further condition that certain bonds were issued by the consolidated companies, and in case of said conditions or either of them failing of fulfillment on or before the 15th day of July, 1893, then the said check Ayas to be returned to said O’Connor. That the consolidations were not effected on or before the said 15th day of July, 1893, and the said bonds were not issued on or before the said 15th day of July, 1893.
On the trial plaintiff offered in eA'idence certain exhibits in which the defendants acknowledged the receipt of the sum of $693.50 to be held by them until the 15th day of July, 1893, and which moneys were to be paid to plaintiff conditioned upon the consolidation and issue of bonds in accordance with the terms of proxy.
The evidence clearly shows that the plaintiff complied with all the conditions so far as he AAras required to do.
It is claimed, however, by defendants that the consolidation and issue of bonds did not take place on or before the fifteenth day of July, and, therefore, one of the conditions-under which the money was held by defendants was not complied with.
The deposition of the general counsel for the railroads, offered and read in evidence, shows that the consolidated roads, by the proper meeting of their stockholders on the thirteenth day of July, authorized the consolidation of the roads and the issuance of the bonds.
The evidence clearly shows that the -defendants received the moneys and that the plaintiff Avas entitled to receive the same.
A careful examination of the case fails to disclose any errors on the trial that would warrant us in disturbing the judgment.
The judgment should be affirmed, with costs.
Fitzsimons and Conlan, JJ., concur.
Judgment affirmed, with costs.